Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian B. Diekhoff on July 14, 2022.

The application has been amended as follows:

In the abstract:
	Line 3, deleted “The interlocking”
Line 4, deleted “stiffeners may be positioned on the forward leading edge and the rear leading edge of the panels.”
	Line 6, inserted --the interlocking stiffener attached to-- following “to” and deleted “The latch assembly includes a”
	Line 7, deleted “channel to receive the forward leading edge” and deleted “also”

In the claims:
Claim 18,
	Line 17, changed “channel to receive” to --body channel receiving--
	Line 19, inserted --body-- following the first occurrence of “the”
	Line 21, changed “rounded or tapered portion extends” to --tapered or rounded portion extends continuously--
	Line 22, deleted “leading”
	Line 23, deleted “surface of the”
	Line 24, changed “section,” to --section with--
	Line 25, inserted --simultaneously-- following “to”

Claim 21,
	Line 2, deleted “the pawl member having”
	Line 3, changed “with a negative angle relative to” to --of the pawl member engages-- and changed “in a locked” to --when--
	Line 4, changed “position of the latch that resists” to --the latch is in a locked position to resist--

Claim 22,
	Line 2, deleted “the pawl member having”
	Line 3, changed “with a first negative angle relative to” to --of the pawl member engages-- and changed “with a second” to --of the striker--
	Line 4, changed “negative angle of the striker” to --when the latch is-- and deleted “of the latch”

Claim 23,
	Line 2, changed “engages” to --is engageable--
	Line 3, changed “an opposing” to --a--

Claim 24,
	Line 2, changed “having” to --includes--
	Line 3, deleted “the latch includes”
	Line 4, inserted --is-- following “member”

Claim 25,
	Line 2, inserted --is-- following “member”

Claim 29,
	Line 2, inserted --body-- following the first occurrence of “the”

Claim 30,
	Line 2, deleted “the central body comprises the protruding member”
	Line 3, changed “opposite to the channel of the central body, and the” to --the body--

Claim 32,
	Line 3, changed “move against” to --engage--

Claim 33,
	Line 5, changed “move against” to --engage--
	Line 6, changed “sliding panel is moved to” to --first sliding panel is moved 
toward--

Claim 34,
	Line 2, inserted --wherein-- following “18,”

Claim 35,
	Line 4, changed “engages with an additional striker integrated into” to --is engageable with an additional striker of--
	Line 5, deleted “to”

Claim 37,
	Line 17, changed “channel to receive” to --body channel receiving--
	Line 19, inserted --body-- following the first occurrence of “the”
	Line 21, changed “rounded or tapered portion extends” to --tapered or rounded portion extends continuously--
	Line 22, deleted “leading”
	Line 23, changed “surface of the protruding member” to --protruding member is--
	Line 24, deleted “the leading”
	Line 25, deleted “surface of”
	Line 26, changed “in” to --disposed--
	Line 28, inserted --simultaneously-- following “member”

Claim 38,
	Line 5, changed “first” to --side--
	Line 7, changed the first occurrence of “a” to --the--
	Line 11, changed “channel configured to receive” to --body channel receiving--
	Line 12, changed “edge;” to --edge,--
	Line 13, inserted --body-- following the second occurrence of “the”
	Line 15, changed “rounded or tapered portion extends” to --tapered or rounded portion extends continuously--
	Line 17, deleted “leading surface of the”
	Line 18, changed “first” to --side--
	Line 23, deleted “the leading surface of” and changed “first” to --side--
	Line 25, deleted “in the closed position,”
	Line 26, inserted --simultaneously-- following “member”
	Line 27, changed “first” to --side--

Claim 39,
	Line 1, changed “sliding panel” to --first sliding panel and a second sliding panel--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the protruding member including an entirely tapered or rounded portion which extends continuously from a first side of the protruding member to a second side of the protruding member wherein the protruding member is configured to enter the side channel of the first side section with the first and second sides of the protruding member configured to simultaneously engage both the first and second walls of the side channel.  See lines 20-25 of claim 18, lines 20-28 of claim 37.  The prior art of record also fails to teach the protruding member including an entirely tapered to rounded portion which extends continuously from a first side of the protruding member to a second side of the protruding member wherein the first and second sides of the protruding member simultaneously engage both the first and second walls of the side section channel when the protruding member enters the side section channel.  See lines 16-27 of claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/
Primary Examiner, Art Unit 3634